DETAILED ACTION
Claims 1-5, 7-12 and 14-19 (filed 10/19/2020) have been considered in this action.  Claims 6, 13 and 20 have been canceled.  Claims 1, 8, 14 and 15 have been amended.  Claims 2-5, 7 and 9-12 have been presented in the same format as previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 9 paragraph 2, filed 10/19/2020, with respect to objection to claim 14 have been fully considered and are persuasive.  The objection of claim 14 has been withdrawn. 

rejection of claims 1-5, 7-12 and 14-19 under 35 U.S.C. 103, specifically in regards to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has applied Kalan et al. (US 20150316910) which teaches all subject matter of independent claims 1, 8 and 15.
Applicant has argued that “none of the applied reference, including Cypher, teach that the order j+1 being the same for different sites that include the publisher site and the subscriber site”.  It should first be noted that the examiner interprets the word ‘site’ using the definition provided by the applicant in paragraph [0041] in that a ‘site’ can be any device or system within the industrial control system.  The examiner finds that Kalan et al. (US 20150316910) teaches this concept of an order index through the use of “[0071] The data or identification information broadcast to the industrial automation network may include certain details associated with the industrial control system 22. For example, the data may include a serial number, a product name, a product class, a type of data output, a list of services provided by the industrial control system 22, and the like that may enable other control systems on the industrial 
Furthermore, in regards to the amendments being made in light of the comments provided by the examiner in the previous office action (final rejection dated 08/03/2020), the examiner does not find these amendments to conform with the general idea motivating the examiner to make said comments.    Applicant has claimed this feature in such a way that is not supported by the original disclosure, because the amendments claim that “each publisher application includes an application hierarchy property Pq, j+1 and Po, j+1 indicating that the publisher application is different at hierarchical level Pq and Po” which is not supported because, by the examiner’s understanding of the original disclosure, each publisher application gets a single application hierarchy property 

The examiner believes an interview to discuss possible amendments would be beneficial to the applicant in finding a form of wording that is supported by the original disclosure, while assisting in distinguishing from all prior art references 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15 each contain a form of the limitation “each publisher application includes an application hierarchy property Pq, j+1 and Po, j+1 indicating that the publisher application is different at hierarchical level Pq and Po” which is not supported by the original disclosure.  The examiner has interpreted this limitation to mean that each one of the publisher applications contains multiple hierarchy properties because this is the literal meaning of the language provided.  Even under the broadest reasonable interpretation, the examiner cannot see how it can be construed that each publisher application includes two separate and distinct application hierarchy properties that indicate a different hierarchical level.  Applicant has relied upon paragraphs [0041]-[0043] and Fig. 2 of instant application to show support for these features, yet the examiner fails to understand how these paragraphs and figure are showing support for a single 
[0043] P.sub.q,j is an application hierarchy property associated with a data publisher at level q with order index j. S.sub.q,j is an application hierarchy property associated with a data subscriber at level q with order index j. Note that the level q should be the same for different sites across the same level, while the order index j distinguishes between sites on the level. Index ranges can be separate when publishers or subscribers are in different networks, divisions, etc.

[0044] Note that many devices can function as both a publisher site and a subscriber site, as shown at site 206, The highest-level site 202 in the hierarchy (level n), in this example, is a subscriber site only, since there is no higher level to which data should be published. Similarly, the lowest-level sites in the hierarchy (level 0), such as 204 in this example, are publisher sites only, since there are no lower-level sites from which data should be subscribed. The "application hierarchy property" therefore indicates the hierarchical level of the publisher/subscriber application, which also indicates the hierarchical level of the device upon which the application is executing. The order index value in a level is unique to each application, and so a single device can execute several applications, each having a unique order index value.

From these statements it is taught that while a single individual site can host multiple publisher or subscriber applications, each instance of a publisher or subscriber application specific to that single individual site would contain the same application hierarchy property because it “indicates the hierarchical level of the device upon which the application is executing”.  Furthermore, the previous q, j+1 and Po, j+1 indicating that the publisher application is different at hierarchical level Pq and Po”.  None of paragraphs [0041]-[0043] or Figure 2 teach or disclose that a single device or “site” that provides a publisher application can be contained in two separate and distinct hierarchy levels.  Because there is no teaching or suggestion that a single publisher application can be included in two different hierarchy levels, and yet the applicant has claimed that two separate and distinct application hierarchy properties are associated with the same publisher application, the examiner considers this material new matter.  From these findings, the examiner determines that a rejection of claims 1, 8 and 15 under 35 U.S.C. 112(a) is deemed appropriate.  Claims 2-5, 7, 9-12, 14 and 16-19 are dependent upon claims 1, 8 or 15, and thus inherit the rejection of claims 1, 8 and 15 under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 contain a form of the limitation “each publisher application includes an application hierarchy property Pq, j+1 and Po, j+1 indicating that the publisher application is different at hierarchical level Pq and Po”, which is contradictory to the previous limitation which states “associating each publisher application and/or subscriber application with a corresponding application hierarchy property that identifies the associated hierarchical level in the industrial network”.  These limitations are contradictory because the ‘associating’ limitation requires that each publisher application is associated with a single application hierarchy property, while the ‘each publisher application’ limitation requires that 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kalan et al. (US 20150316910, hereinafter Kalan).

In regards to Claim 1, Kalan discloses “A method comprising: providing a plurality of hierarchically-organized industrial control devices in an industrial control network, each of the plurality of hierarchical-organized industrial control devices executing an operating system;”
[0033] Embodiments of the present disclosure are generally directed towards an industrial automation system that may employ a number of industrial automation components to perform various industrial processes. In one embodiment, each of the industrial automation components may be capable of connecting to an industrial automation network that may facilitate communication between each of the connected industrial automation components; [0042] the components 20 may be communicatively coupled to each other, to an industrial control system 22, or the like. Additionally, the industrial control system 22 may also be communicatively coupled to one or more control systems that may monitor and/or control the operations of each respective cell 18, area 16, or factory 12; [0041] the control and operation of each aspect of the component 20 may be distributed via multiple controllers (e.g., control system)...the industrial control system 22 may also be communicatively coupled to one or more control systems that may monitor and/or control the operations of each respective cell 18, area 16, or factory 12 [0043] the industrial control system 22 may be a computing device that may include communication abilities, processing abilities, and the like. For example, the industrial control system 22 may be a controller, such as a programmable logic controller (PLC), a programmable 

“executing, by each of a plurality of the industrial control devices, a publisher application or a subscriber application that is associated with a hierarchical level of the industrial control network;” 
Fig. 1 and [0052] the industrial control system 22 may be a controller or any computing device that may include communication abilities, processing abilities, and the like. FIG. 3 illustrates a detailed block diagram 30 of components in the industrial control system 22 that may be used to perform the techniques described herein. Referring now to FIG. 3, the industrial control system 22 may include a communication component 32, a processor 34, a memory 36, a storage 38, input/output (I/O) ports 40, and the like. The communication component 32 may be a wireless or wired communication component that may facilitate communication between the industrial automation components 20, the control systems for the factory 12, the area 16, the cell 18, and the like; [0054] the industrial control system 22 may use the communication component 32 to communicatively couple to one or more control systems. The industrial control system 22 may also monitor and/or control the operations of each respective component 20, cell 18, area 16, or factory 12. For example, the control system 22 may receive data received from assets, controllers, and the like (e.g., the components 20) that may be located in the factory 12, the areas 16, 

“associating each publisher application or subscriber application with a corresponding application hierarchy property that identifies the associated hierarchical level in the industrial control network”
[0072] the industrial control system 22 may also send contextual data related to how the component 20, the cell 18, the area 16, or the factory 12 associated with the industrial control system 22 may be related to each other. For example, the industrial control system 22 may send information related to how the industrial automation system 10 may be subdivided, how each area 16, cell 18, and component 20 may interact with each other, which components 20 are part of each factory 12, area 16, or cell 18, or the like, how operations of each component 20 associated with the industrial control system 22 may relate to a respective cell 18 or area 16, system design parameters for the industrial automation system 10, how the industrial control system 22 is related to other components 20 of the industrial automation system 10 with respect to the various scopes or hierarchical levels of the industrial automation system 10, or the like; [0097] the industrial control system 22 may be designated to autonomously control one or more components 20 in the industrial automation system 10 with respect to a corresponding hierarchical level of the one or more components 20 with respect to the industrial automation system 10. That is, a user may specify a hierarchical level of the industrial automation system 10, such that the industrial control system 22 may autonomously control the respective operations of the respective components 20 corresponding to the selected hierarchical level; [0101] At block 152, the industrial control system 22 may receive an input from a user that may specify one or more hierarchical levels in the industrial automation system 10. Referring briefly to FIG. 1, the hierarchical levels of the industrial automation system 10 may include a factory-level (12), a work area-level (16), a cell-level (18), or a component-

“providing data from the publisher applications to the subscriber applications, and in response to receiving the data, one or more of the subscriber applications abstracting the received data by applying one or more rules of abstraction that are dependent on the corresponding application hierarchy property”
[0035] after receiving the data from the other components, the respective industrial automation component may then contextualize the received data with respect to different scopes or hierarchical levels of the industrial automation system. That is, the respective industrial automation component may associate the received data to a scope or hierarchical level of the industrial automation system.  By analyzing the received data with respect to the different scopes of the industrial automation system, the respective industrial automation component may adjust its operations and send commands to adjust the operations of other components to more effectively and efficiently control the operation of the overall industrial automation system. Moreover, the ability of the respective industrial automation component to contextualize data with respect to different scopes of the industrial automation system may improve a user experience in operating and maintaining an entire industrial automation system or various parts of the industrial automation system

“and wherein the publisher application at a publisher site publishes the data and the subscriber application at a subscriber site receives the data”



“each publisher application includes an application hierarchy property Pq, j+1 and Po, j+1 indicating that the publisher application is different at hierarchical level Pq and Po and has an order index j+1, the order j+1 being the same for different sites that include the publisher site and the subscriber site across the different hierarchical level which include the Pq and Po”
[0070] After the industrial control system 22 establishes a connection to the industrial automation network, at block 94, the industrial control system 22 may broadcast data, such as identification information, to the industrial automation network...The data or identification information broadcast to the industrial automation network may include certain details associated with the industrial control system 22. For example, the data may include a serial number, a product name, a product class, a type of data output, a list of services provided by the industrial control system 22, and the like that may enable other control systems on the industrial automation network to recognize the type of industrial control system 22 that is now present on the industrial automation network. The data may 



In regards to Claim 2, Kalan discloses “The method of claim 1, wherein each application hierarchy property also includes an order index value that uniquely identifies the associated publisher application or subscriber application among other publisher applications or subscriber applications at the same hierarchical level” 
[0055] the respective control system may determine how each component 20 may relate to a respective cell 18 or area 16 based on 


In regards to Claim 7, Kalan discloses “The method of claim 1, wherein each subscriber application includes an application hierarchy property Sqi indicating that the subscriber application is at hierarchical level q and has an order index j” 
[0070] After the industrial control system 22 establishes a connection to the industrial automation network, at block 94, the industrial control system 22 may broadcast data, such as identification information, to the industrial automation network...The data or identification information broadcast to the industrial automation network may include certain details associated with the industrial control system 22. For example, the data may include a serial number, a product name, a product class, a type of data output, a list of services provided by the industrial control system 22, and the like that may enable other control systems on the industrial automation network to recognize the type of industrial control system 22 that is now present on the industrial automation network. The data may 

In regards to Claim 8, Kalan discloses “A first industrial control device among a plurality of hierarchically- organized industrial control devices in an industrial control network, each of the plurality of hierarchically-organized industrial control devices executing an operating system”
[0033] Embodiments of the present disclosure are generally directed towards an industrial automation system that may employ a number of industrial automation components to perform various industrial processes. In one embodiment, each of the industrial automation components may be capable of connecting to an industrial automation network that may facilitate communication between each of the connected industrial automation components; [0042] the components 20 may be communicatively coupled to each other, to an industrial control system 22, or the like. Additionally, the industrial control system 22 may also be communicatively coupled to one or more control systems that may monitor and/or control the operations of each respective cell 18, area 16, or factory 12; [0041] the control and operation of each aspect of the component 20 may be distributed via multiple controllers (e.g., control system)...the industrial control system 22 may also be communicatively coupled to one or more control systems that may monitor and/or control the operations of each respective cell 18, area 16, or factory 12 [0043] the industrial control system 22 may be a computing device that may include communication abilities, processing abilities, and the like. For example, the industrial control system 22 may be a controller, such as a programmable logic controller (PLC), a programmable automation controller (PAC), or any other controller that may monitor, control, and operate an industrial automation device or component. The industrial control system 22 may be incorporated into any physical device (e.g., the industrial automation components 20) or may be implemented as a stand-alone computing device (e.g., general purpose computer), such as a desktop computer, a laptop computer, a tablet computer, a mobile device computing device, or the like; wherein it is well-known that computers, PLCs, and controllers execute operating systems;

“the first industrial control device comprising: a controller; and a memory, the controller configured to:;”
[0043] The industrial control system 22 may be incorporated into any physical device (e.g., the industrial automation components 20) or may be implemented as a stand-alone computing device (e.g., general purpose computer), such as a desktop computer, a laptop computer, a tablet computer, a mobile device computing device, or the like;

“execute on top of the operating system, a subscriber application that is associated with a hierarchical level of the industrial control network;” 
Fig. 1 and [0052] the industrial control system 22 may be a controller or any computing device that may include communication abilities, processing abilities, and the like. FIG. 3 illustrates a detailed block diagram 30 of components in the industrial control system 22 that may be used to perform the techniques described herein. Referring now to FIG. 3, the industrial control system 22 may include a communication component 32, a processor 34, a memory 36, a storage 38, input/output (I/O) ports 40, and the like. The communication component 32 may be a wireless or wired communication component that may facilitate communication between the industrial automation components 20, the control systems for the factory 12, the area 16, the cell 18, and the like; [0054] the industrial control system 22 may use the communication component 32 to communicatively couple to one or more control systems. The industrial control system 22 may also monitor and/or control the operations of each respective component 20, cell 18, area 16, or factory 12. For example, the control system 22 may receive data received from assets, controllers, and the like (e.g., the components 20) that may be located in the factory 12, the areas 16, or the cells 18; wherein component, cell, area, and factory are considered hierarchical levels.

“associate the subscriber application of the first industrial control device with an application hierarchy property that identifies the associated hierarchical level in the industrial control network”
[0072] the industrial control system 22 may also send contextual data related to how the component 20, the cell 18, the area 16, or the factory 12 associated with the industrial control system 22 may be related to each other. For example, the industrial control system 22 may send information related to how the industrial automation system 10 may be subdivided, how each area 16, cell 18, and component 20 may interact with each other, which components 20 are part of each factory 12, area 16, or cell 18, or the like, how operations of each component 20 associated with the industrial control system 22 may relate to a respective cell 18 or area 16, system design parameters for the industrial automation system 10, how the industrial control system 22 is related to other components 20 of the industrial automation system 10 with respect to the various scopes or hierarchical levels of the industrial automation system 10, or the like; [0097] the industrial control system 22 may be designated to autonomously control one or more components 20 in the industrial automation system 10 with respect to a corresponding hierarchical level of the one or more components 20 with respect to the industrial automation system 10. That is, a user may specify a hierarchical level of the industrial automation system 10, such that the industrial control system 22 may autonomously control the respective operations of the respective components 20 corresponding to the selected hierarchical level; [0101] At block 152, the industrial control system 22 may receive an input from a user that may specify one or more hierarchical levels in the industrial automation system 10. Referring briefly to FIG. 1, the hierarchical levels of the industrial automation system 10 may include a factory-level (12), a work area-level (16), a cell-level (18), or a component-level (20). Moreover, the selected hierarchical level may include one or more of the work areas 16, one or more of the cells 18, or one or more of the components 20.

“receive data from a publisher applications of another one of the hierarchically-organized industrial control devices, the subscriber application of the first industrial control device abstracting the received data by applying one or more rules of abstraction that are dependent on the application hierarchy property of the first industrial control device”
[0035] after receiving the data from the other components, the respective industrial automation component may then contextualize the received data with respect to different scopes or hierarchical levels of the industrial automation system. That is, the respective industrial automation component may associate the received data to a scope or hierarchical level of the industrial automation system.  By analyzing the received data with respect to the different scopes of the industrial automation system, the respective industrial automation component may adjust its operations and send commands to adjust the operations of other components to more effectively and efficiently control the operation of the overall industrial automation system. Moreover, the ability of the respective industrial automation component to contextualize data with respect to different scopes of the industrial automation system may improve a user experience in operating and maintaining an entire industrial automation system or various parts of the industrial automation system; [0063] The industrial control system 22 may then contextualize the received data with respect to different scopes or hierarchical levels as described above with reference to FIG. 1. For example, FIG. 8 illustrates how the power components 78 of the packaging factory 50 may be categorized into different scopes

“and wherein the publisher application at a publisher site publishes the data and the subscriber application at a subscriber site receives the data”


“each publisher application includes an application hierarchy property Pq, j+1 and Po, j+1 indicating that the publisher application is different at hierarchical level Pq and Po and has an order index j+1, the order j+1 being the same for different sites that include the publisher site and the subscriber site across the different hierarchical level which include the Pq and Po”
[0070] After the industrial control system 22 establishes a connection to the industrial automation network, at block 94, the industrial control system 22 may broadcast data, such as identification information, to the industrial automation network...The data or identification information broadcast to the industrial automation network may include certain details associated with the industrial control system 22. For example, the data may include a serial number, a product name, a product class, a type of data output, a list of services provided by the industrial control system 22, and the like that may enable other control systems on the industrial automation network to recognize the type of industrial control system 22 that is now present on the industrial automation network. The data may 



In regards to Claim 9, Kalan discloses “The first industrial control device of claim 8, wherein the application hierarchy property of the first industrial control device also includes an order index value that uniquely identifies the associated subscriber application among other subscriber applications at the same hierarchical level” 
[0055] the respective control system may determine how each component 20 may relate to a respective cell 18 or area 16 based on 
In regards to Claim 15, Kalan discloses “A non-transitory machine-readable medium encoded with executable instructions that, when executed, cause one or more controllers of a first industrial control device among a plurality of hierarchically-organized industrial control devices in an industrial control network to:”
[0033] Embodiments of the present disclosure are generally directed towards an industrial automation system that may employ a number of industrial automation components to perform various industrial processes. In one embodiment, each of the industrial automation components may be capable of connecting to an industrial automation network that may facilitate communication between each of the connected industrial automation components; [0042] the components 20 may be communicatively coupled to each other, to an industrial control system 22, or the like. Additionally, the industrial control system 22 may also be communicatively coupled to one or more control systems that may monitor and/or control the operations of each respective cell 18, area 16, or factory 12; [0041] 

“execute a publisher application or a subscriber application that is associated with a hierarchical level of the industrial control network, wherein each of the plurality of hierarchically-organized industrial control devices also executes a publisher application or a subscriber application that is associated with a hierarchical level of the industrial control network;” 
Fig. 1 and [0052] the industrial control system 22 may be a controller or any computing device that may include communication abilities, processing abilities, and the like. FIG. 3 illustrates a detailed block diagram 30 of components in the industrial control system 22 that may be used to perform the techniques described herein. Referring now to FIG. 3, the industrial control system 22 may include a communication component 32, a processor 34, a memory 36, a 

“associate the subscriber application of the first industrial control device with a corresponding application hierarchy property that identifies the associated hierarchical level in the industrial control network”
[0072] the industrial control system 22 may also send contextual data related to how the component 20, the cell 18, the area 16, or the factory 12 associated with the industrial control system 22 may be related to each other. For example, the industrial control system 22 may send information related to how the industrial automation system 10 may be subdivided, how each area 16, cell 18, and component 20 may interact with each other, which components 20 are part of each factory 12, area 16, or cell 18, or the like, how operations of each component 20 associated with the industrial control system 22 may relate to a respective cell 18 or area 16, system design parameters for the industrial automation system 10, how the industrial control system 22 is related to other components 20 of the industrial automation system 10 with respect to the various scopes or hierarchical levels of the industrial automation system 10, or the like; [0097] the industrial control system 22 may be designated to autonomously control one or more components 20 in the 

“providing data from a publisher applications of a second industrial control device to the subscriber application of the first industrial control device, and in response to receiving the data, one or more of the subscriber applications abstracting the received data by applying one or more rules of abstraction that are dependent on the application hierarchy property of the first industrial control device and/or the second industrial control device”
[0035] after receiving the data from the other components, the respective industrial automation component may then contextualize the received data with respect to different scopes or hierarchical levels of the industrial automation system. That is, the respective industrial automation component may associate the received data to a scope or hierarchical level of the industrial automation system.  By analyzing the received data with respect to the different scopes of the industrial automation system, the respective industrial automation component may adjust its operations and send 


“and wherein the publisher application at a publisher site publishes the data and the subscriber application at a subscriber site receives the data”
[0034] an industrial automation component may receive data from other components that may be in a same or different part of the industrial automation system. The data may include system configurations for the other components, maintenance schedules for the other components, system design modifications for the other components, user preferences for the components, and any other data that may be stored in or acquired by the other components...after receiving the data from the other components, the respective industrial automation component may then contextualize the received data with respect to different scopes or hierarchical levels of the industrial automation system. That is, the respective industrial automation component may associate the received data to a scope or hierarchical level of the industrial automation system.

“each publisher application includes an application hierarchy property Pq, j+1 and Po, j+1 indicating that the publisher application is different at hierarchical level Pq and Po and has an order index j+1, the order J+1 being the same for different sites that include the publisher site and the subscriber site across the different hierarchical level which include the Pq and Po”
[0070] After the industrial control system 22 establishes a connection to the industrial automation network, at block 94, the industrial control system 22 may broadcast data, such as identification information, to the industrial automation network...The data or identification information broadcast to the industrial automation network may include certain details associated with the industrial control system 22. For example, the data may include a serial number, a product name, a product class, a type of data output, a list of services provided by the industrial control system 22, and the like that may enable other control systems on the industrial automation network to recognize the type of industrial control system 22 that is now present on the industrial automation network. The data may also include information related to a device or component 20 that may be controlled and/or operated by the control system 22. As such, the data may include information related to certain capabilities of the industrial control system 22. That is, the information may provide details concerning how the industrial control system 22 may be capable of operating certain components 20 and its ability to affect certain operations in the cell 18, the area 16, or the factory 12 of the industrial automation system 10; [0072]  the industrial control system 22 may send information related to how the industrial automation system 10 may be subdivided, how each area 16, cell 18, and component 20 may interact with each other, which components 20 are part of each factory 12, area 16, or cell 18, or the like, how operations of each component 20 associated with the industrial control system 22 may relate to a respective cell 18 or area 16, system design parameters for the industrial automation system 10, how the industrial control system 22 is related to other components 20 of the industrial automation system 10 with respect to the various scopes or hierarchical levels of the industrial automation system 10, or the like; [0101] the hierarchical levels of the industrial automation 



In regards to Claim 16, Kalan discloses “The non-transitory machine-readable media of claim 15, wherein the application hierarchy property of the first industrial control device also includes an order index value that uniquely identifies the associated subscriber application among other subscriber applications at the same hierarchical level” 
[0055] the respective control system may determine how each component 20 may relate to a respective cell 18 or area 16 based on data received from each respective component 20. For instance, a control system of a first component 20 may receive data from multiple other components 20, such as a motor for a conveyer belt and a compressor for some industrial automation device. Upon receiving the data from a second component 20 that corresponds to the motor for the conveyer belt, the control system of the first component 20 may determine that the second component 20 is associated with some cell 18, which may be part of some area 16, based on a speed in which the motor may be operating. That is, the control system of the first component 20 may refer to information, such as system design parameters for the industrial automation system 10, and determine where the motor is located by identifying a motor with operating parameters, as specified by the system design parameters, having a substantially similar speed as the received speed. In certain embodiments, the speed at which the motor may be operating may not be sufficient to identify a particular motor if other motors in the industrial automation system 10 are operating at the same speed. As such, the control system may identify a motor by monitoring a speed profile (i.e., speed curve over  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalan in view of Spriggs et al. (US 20030028269, hereinafter Spriggs).

Claim 3, Kalan teach the industrial control system executing applications based on hierarchy properties as incorporated by claim 1.  
Kalan fails to teach “wherein providing data is part of a replication process that specifies data replication between publisher applications and subscriber applications based on rules of abstraction that reference the application hierarchy properties”.
Spriggs teaches “wherein providing data is part of a replication process that specifies data replication between publisher applications and subscriber applications based on rules of abstraction that reference the application hierarchy properties” ([0143] the system 10 can allow the user to copy, cut, or drag and drop any hierarchical location/asset levels or points from the views 154, 162, 172, 310, 314, and 318 into a bargraph shell which basically stores all particular bargraphs and associated configurations for the selected location/asset levels or points into the database 82. The hierarchy manager 34 and the common tree manager module 204 control the viewing and editing of trees; wherein a copy is considered a replication process, and wherein only the items in the selected hierarchy are copied, and thus the data being sent/received only by those nodes of the hierarchy are displayed, and thus based on a rule of abstraction that references an application hierarchy property).


In regards to Claim 10, Kalan teach the industrial control system executing applications based on hierarchy properties as incorporated by claim 8.  
“wherein the data is received in response to a replication process that specifies data replication between the publisher applications of the other one of the hierarchically-organized industrial control devices and the subscriber application of the first industrial control device”.
Spriggs teaches “wherein the data is received in response to a replication process that specifies data replication between the publisher applications of the other one of the hierarchically-organized industrial control devices and the subscriber application of the first industrial control device” ([0143] the system 10 can allow the user to copy, cut, or drag and drop any hierarchical location/asset levels or points from the views 154, 162, 172, 310, 314, and 318 into a bargraph shell which basically stores all particular bargraphs and associated configurations for the selected location/asset levels or points into the database 82. The hierarchy manager 34 and the common tree manager module 204 control the viewing and editing of trees; wherein a copy is considered a replication process, and wherein only the items in the selected hierarchy are copied, and thus the data being sent/received only by those nodes of the hierarchy are displayed, and thus based on a rule of abstraction that references an application hierarchy property).


In regards to Claim 17, Kalan teach the industrial control system executing applications based on hierarchy properties as incorporated by claim 15.  
“wherein providing data is part of a replication process that specifies data replication between the publisher application of the second industrial control device and the subscriber application of the first industrial control device based on one or more of the application hierarchy properties”.
Spriggs teaches “wherein providing data is part of a replication process that specifies data replication between the publisher application of the second industrial control device and the subscriber application of the first industrial control device based on one or more of the application hierarchy properties” ([0143] the system 10 can allow the user to copy, cut, or drag and drop any hierarchical location/asset levels or points from the views 154, 162, 172, 310, 314, and 318 into a bargraph shell which basically stores all particular bargraphs and associated configurations for the selected location/asset levels or points into the database 82. The hierarchy manager 34 and the common tree manager module 204 control the viewing and editing of trees; wherein a copy is considered a replication process, and wherein only the items in the selected hierarchy are copied, and thus the data being sent/received only by those nodes of the hierarchy are displayed, and thus based on a rule of abstraction that references an application hierarchy property).
.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalan in view of Ahn et al. (US 20170264499, hereinafter Ahn).

Claim 4, Kalan teach the industrial control system executing applications based on hierarchy properties as incorporated by claim 1.  
Kalan fails to teach “further comprising creating a logical data map of the publisher application and/or subscriber applications throughout the industrial control network based on the application hierarchy properties of each of the publisher applications or subscriber applications”.
Ahn teaches “further comprising creating a logical data map of the publisher application and/or subscriber applications throughout the industrial control network based on the application hierarchy properties of each of the publisher applications or subscriber applications” ([0060] the modeling apparatus 100 according to an embodiment of the present disclosure can define a connection relationship between pairs or nodes, to which logical connection links are given, through a connectivity map, in consideration of the properties of a hierarchical, standardized information transmission network, and can generate a traffic information map (e.g. a traffic information models) in which the connection relationship between pairs of nodes of the information transmission network is taken into account on the basis of the connectivity map; wherein a traffic information map is considered a logical data map, as it is based on logical connection links).


In regards to Claim 5, Kalan teach the industrial control system executing applications based on hierarchy properties as incorporated by claim 1.  
Kalan fails to teach “The method of claim 1, wherein each publisher application and/or subscriber application also includes connection information that identifies connections between publisher applications and/or subscriber applications according to the associated application hierarchy properties, and wherein the method further comprises creating a logical data map of the publisher application and/or subscriber applications throughout the industrial control network based on the application hierarchy properties of each of the publisher applications and/or subscriber applications, the logical data map including connections between publisher applications and/or subscriber applications according to the connection information”.
Ahn teaches “wherein each publisher application or subscriber application also includes connection information that identifies connections between publisher applications and subscriber applications according to the associated application hierarchy properties” ([0041]  The connectivity map generating unit 120 generates connection relationship information for each node, on the basis of traffic information between nodes contained in the information transmission “and wherein the method further comprises creating a logical data map of the publisher application and subscriber applications throughout the industrial control network based on the application hierarchy properties of each of the publisher applications or subscriber applications, the logical data map including connections between publisher applications and subscriber applications according to the connection information” ([0060] the modeling apparatus 100 according to an embodiment of the present disclosure can define a connection relationship between pairs or nodes, to which logical connection links are given, through a connectivity map, in consideration of the properties of a hierarchical, standardized information transmission network, and can generate a traffic information map (e.g. a traffic information models in which the connection relationship between pairs of nodes of the information transmission network is taken into account on the basis of the connectivity map; wherein a traffic information map is considered a logical data map, as it is based on logical connection links).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the industrial control system sending and receiving data based on hierarchical level 

In regards to Claim 11, Kalan teach the industrial control system executing applications based on hierarchy properties as incorporated by claim 8.  Kalan “The first industrial control device of claim 8, wherein each of the hierarchically-organized industrial control devices in the industrial control network includes a publisher application and/or a subscriber application that is associated with a hierarchical level of the industrial control network and includes a corresponding industrial hierarchy property” ([0097] the industrial control system 22 may be designated to autonomously control one or more components 20 in the industrial automation system 10 with respect to a corresponding hierarchical level of the one or more components 20 with respect to the industrial automation system 10. That is, a user may specify a hierarchical level of the industrial automation system 10, such that the industrial control system 22 may autonomously control the respective operations of the respective components 20 corresponding to the selected hierarchical level; [0101] At block 152, the industrial control system 22 may receive an input from a user that may specify one or more hierarchical levels in the industrial automation system 10. Referring briefly to FIG. 1, the hierarchical levels of the industrial automation system 10 may include a factory-level (12), a work area-level (16), a cell-level (18), or a component-level (20). Moreover, the selected hierarchical level may include one or more of the work areas 16, one or more of the cells 18, or one or more of the components 20).
“and wherein the controller is configured to create a logical data map of the publisher applications and/or subscriber applications throughout the industrial control network based on the application hierarchy properties of each of the publisher applications and/or subscriber applications.” 
Ahn teaches “and wherein the controller is configured to create a logical data map of the publisher applications and/or subscriber applications throughout the industrial control network based on the application hierarchy properties of each of the publisher applications and/or subscriber applications” ([0060] the modeling apparatus 100 according to an embodiment of the present disclosure can define a connection relationship between pairs or nodes, to which logical connection links are given, through a connectivity map, in consideration of the properties of a hierarchical, standardized information transmission network, and can generate a traffic information map (e.g. a traffic information models) in which the connection relationship between pairs of nodes of the information transmission network is taken into account on the basis of the connectivity map; wherein a traffic information map is considered a logical data map, as it is based on logical connection links).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the 

Claim 12, Kalan teach the industrial control system executing applications based on hierarchy properties as incorporated by claim 8.  Kalan further teaches “The first industrial control device of claim 8, wherein each of the hierarchically-organized industrial control devices in the industrial control network includes a publisher application and/or a subscriber application that is associated with a hierarchical level of the industrial control network and includes a corresponding industrial hierarchy property” ([0097] the industrial control system 22 may be designated to autonomously control one or more components 20 in the industrial automation system 10 with respect to a corresponding hierarchical level of the one or more components 20 with respect to the industrial automation system 10. That is, a user may specify a hierarchical level of the industrial automation system 10, such that the industrial control system 22 may autonomously control the respective operations of the respective components 20 corresponding to the selected hierarchical level; [0101] At block 152, the industrial control system 22 may receive an input from a user that may specify one or more hierarchical levels in the industrial automation system 10. Referring briefly to FIG. 1, the hierarchical levels of the industrial automation system 10 may include a factory-level (12), a work area-level (16), a cell-level (18), or a component-level (20). Moreover, the selected hierarchical level may include 
Kalan fails to teach “and wherein each publisher application and/or subscriber application also includes connection information that identifies connections between publisher applications and subscriber applications according to the associated application hierarchy properties, and wherein the controller is configured to create a logical data map of the publisher applications and/or subscriber applications throughout the industrial control network based on the application hierarchy properties of each of the publisher applications or subscriber applications, the logical data map including connections between publisher applications and subscriber applications according to the connection information”.
Ahn teaches “wherein each publisher application or subscriber application also includes connection information that identifies connections between publisher applications and subscriber applications according to the associated application hierarchy properties” ([0041]  The connectivity map generating unit 120 generates connection relationship information for each node, on the basis of traffic information between nodes contained in the information transmission network, and a connectivity map for the nodes on the basis of the connection “and wherein the controller is configured to create a logical data map of the publisher applications and/or subscriber applications throughout the industrial control network based on the application hierarchy properties of each of the publisher applications or subscriber applications, the logical data map including connections between publisher applications and subscriber applications according to the connection information” ([0060] the modeling apparatus 100 according to an embodiment of the present disclosure can define a connection relationship between pairs or nodes, to which logical connection links are given, through a connectivity map, in consideration of the properties of a hierarchical, standardized information transmission network, and can generate a traffic information map (e.g. a traffic information models in which the connection relationship between pairs of nodes of the information transmission network is taken into account on the basis of the connectivity map; wherein a traffic information map is considered a logical data map, as it is based on logical connection links).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the industrial control system sending and receiving data based on hierarchical level properties as taught by Kalan, with the usage of a logical data map that includes 

In regards to Claim 18, Kalan teach the industrial control system executing applications based on hierarchy properties as incorporated by claim 15.  
“The non-transitory machine-readable medium of claim 15, further comprising creating a logical data map of the publisher applications and/or subscriber applications throughout the industrial control network based on the application hierarchy properties of each of the publisher applications and/or subscriber applications”.
Ahn teaches “further comprising creating a logical data map of the publisher application and/or subscriber applications throughout the industrial control network based on the application hierarchy properties of each of the publisher applications and/or subscriber applications” ([0060] the modeling apparatus 100 according to an embodiment of the present disclosure can define a connection relationship between pairs or nodes, to which logical connection links are given, through a connectivity map, in consideration of the properties of a hierarchical, standardized information transmission network, and can generate a traffic information map (e.g. a traffic information models) in which the connection relationship between pairs of nodes of the information transmission network is taken into account on the basis of the connectivity map; wherein a traffic information map is considered a logical data map, as it is based on logical connection links).


In regards to Claim 19, Kalan teach the industrial control system executing applications based on hierarchy properties as incorporated by claim 15.  
Kalan fails to teach “The non-transitory machine-readable medium of claim 15, wherein each publisher application and/or subscriber application also includes connection information that identifies connections between publisher applications and/or subscriber applications according to the associated application hierarchy properties, and wherein the executable instructions cause the first industrial control device to create a logical data map of the publisher application and/or subscriber applications throughout the industrial control network based on the application hierarchy properties of each of the publisher applications and/or subscriber applications, the logical data map including connections between publisher applications and/or subscriber applications according to the connection information.”.
Ahn teaches “The non-transitory machine-readable medium of claim 15, wherein each publisher application and/or subscriber application also includes connection information that identifies connections between publisher applications and/or subscriber applications according to the associated application hierarchy properties” ([0041]  The connectivity map generating unit “and wherein the executable instructions cause the first industrial control device to create a logical data map of the publisher application and/or subscriber applications throughout the industrial control network based on the application hierarchy properties of each of the publisher applications and/or subscriber applications, the logical data map including connections between publisher applications and/or subscriber applications according to the connection information” ([0060] the modeling apparatus 100 according to an embodiment of the present disclosure can define a connection relationship between pairs or nodes, to which logical connection links are given, through a connectivity map, in consideration of the properties of a hierarchical, standardized information transmission network, and can generate a traffic information map (e.g. a traffic information models in which the connection relationship between pairs of nodes of the information transmission network is taken into account on the basis of the connectivity map; wherein a traffic information map is considered a logical data map, as it is based on logical connection links).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116